            Case 1:18-mc-02859-PAC Document 145 Filed 03/02/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ................................................................................................X
 IN RE:

 ZIMMER M/L TAPER HIP PROSTHESIS OR M/L TAPER HIP
 PROSTHESIS WITH KINECTIV TECHNOLOGY AND VERSYS
 FEMORAL HEAD PRODUCTS LIABILITY
 LITIGATION                                                                                        18-MD-2859(PAC)
                                                                                                   18-MC-2859(PAC)
 This Document Relates to All Actions                                                              ORDER NO. 56
 ................................................................................................X

          On December 11, 2018, The Court adopted Plaintiff’s Proposed Leadership Structure

[Dkt. 30]. The Plaintiff Executive Committee (“PEC”) now submits this proposed partial

amendment to Order No. 2 replacing Laura Pittner, who has recently left Goldenberg Law, with

Noah Lauricella. The Proposed leadership structure includes the following:



                                                 Plaintiffs’ Executive Committee:


Kelly K. McNabb                                                                  Ashleigh Raso
Lieff Cabraser Heimann & Bernstein, LLP                                          Meshbesher & Spence, Ltd.
250 Hudson Street, 8th Floor                                                     1616 Park Avenue
New York, NY 10013                                                               Minneapolis, MN 55404
Phone: (212) 355-9500                                                            (612) 339-9121
Email: kmcnabb@lchb.com                                                          Email: araso@meshbesher.com

Andrew Norden                                                                    Kevin Fitzgerald
Osborne & Francis                                                                Fitzgerald Law Group
433 Plaza Real Blvd., Suite                                                      120 Exchange Street, Suite 200
271                                                                              Portland, ME 04101
Boca Raton, FL 33432                                                             Phone: (207) 874-7407
Phone: (561) 293-2600                                                            Email: kfitzgerald@fitz-lawgroup.com
Email: anorden@realtoughlawyers.com
       Case 1:18-mc-02859-PAC Document 145 Filed 03/02/21 Page 2 of 2




                               Plaintiffs Steering Committee:

Noah Lauricella                                  Alex C. Davis
Goldenberg Law, PLLC                             Jones Ward
800 LaSalle, Avenue, Suite 2150                  The Pointe
Minneapolis, MN 55402                            1205 E. Washington Street, Suite 111
Phone: (612) 335-9977                            Louisville, KY 40206
Email: nlauricella@goldenberglaw.com             Phone: (502) 882-6000
                                                 Email: Alex@jonesward.com
Marie Napoli Nicholas
Farnolo                                          Brenda S. Fulmer
Napoli Shkolnik PLLC                             Searcy Denney Scarola Barnhard & Shipley,
360 Lexington Avenue,                            P.A.
11th Floor New York, NY10017                     2139 Palm Beach Lakes Blvd.
Phone: (212) 397-1000                            West Palm Beach, FL 33409
Email: MNapoli@napolilaw.com                     Phone: (561) 686-6300
NFarnolo@napolilaw.com                           Email: BSF@searcyLaw.com
Peter Sandberg
Ingaldson Fitzgerald, P.C.
813 West Third Avenue
Anchorage, Alaska 99501
Phone: (907) 258-8750
Email: peters@impc-law.com




SO ORDERED.

Dated: March 2, 2021
                                                         __________________________
                                                         Paul A. Crotty
                                                         United States District Judge
